K.OBEKTS, J. (dissenting). Dissenting from the majority opinion on rehearing: I cannot agree with the views of the majority on rehearing and believe the original opinion should be adhered to. By the rule stated in the majority opinion we have this result: Commissioners appointed under the statute to make partition report, under oath, that the land cannot be divided without manifest prejudice, etc. An owner, dissatisfied with the report, through his attorney, files objection to the same, stating that it is unwarranted and arbitrary, contrary to the facts and the law, and asks that he be allowed to introduce evidence to support such objection. The objections are not sworn to and do not point out specifically the claimed vice in the report of the commissioners. Now, under the majority view, it is the duty of the court to halt the proceedings in partition, and proceed to hear such evidence as the objecting party may see proper to offer to show that the report is “arbitrary and contrary to the facts and the law.” If, as stated in the original opinion, the objecting party is required to support his objections by affidavits, the court could readily, and without delay, determine whether such affidavits were sufficient to overcome the sworn report, and justify a new reference to the same or other commissioners. The cases cited in support of the rule do not discuss the question. In some of them oral evidence was received, but no question was raised as to the form in which the evidence should be submitted. For these reasons I dissent.